TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 15, 2015



                                      NO. 03-15-00272-CV


                                 Erika Saenz Salmeron, Appellant

                                                v.

                          Tiofilia Linda Constancio Govea, Appellee




     APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE ROSE, JUSTICES PEMBERTON AND FIELD
DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the judgment signed by the trial court on April 28, 2015. Having

reviewed the record, the Court holds that appellant has not prosecuted her appeal and did not file

a brief, nor comply with a notice from the Clerk of this Court. Therefore, the Court dismisses

the appeal for want of prosecution. Because appellant is indigent and unable to pay costs, no

adjudication of costs is made.